 1
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9
      UNITED STATES OF AMERICA,                                Case No. CR17-001-RSL
10
                                  Plaintiff,                   ORDER DENYING MOTION
11
                       v.                                      FOR JUDICIAL
12                                                             RECOMMENDATION
      LOBSANG DARGEY,
13
                                  Defendant.
14
15         This matter comes before the Court on defendant Lobsang Dargey’s motion for a judicial
16 recommendation of placement in a residential re-entry center for twelve months preceding his
17 release from confinement. Dkt. #36.
18         Mr. Dargey pled guilty to Conspiracy to Commit Wire Fraud and Scheme to Conceal
19 Information from the United States on January 4, 2017. Dkt. #6. He was sentenced to 48 months
20 imprisonment, followed by 3 years of supervised release. Dkt. #33.
21         The Director of the Bureau of Prisons (“BOP”) is required, “to the extent practicable, [to]
22 ensure that a prisoner serving a term of imprisonment spends a portion of the final months of
23 that term (not to exceed 12 months), under conditions that will afford that prisoner a reasonable
24 opportunity to adjust to and prepare for the reentry of that prisoner into the community.” 18
25 U.S.C. § 3624(c)(1). These conditions may include a community correctional facility. See id.
26 Mr. Dargey’s placement at a residential re-entry center is entirely within the discretion of the
27 Bureau of Prisons. See id. The Court appreciates Mr. Dargey’s desire to reintegrate successfully
28
     ORDER DENYING MOTION FOR
     JUDICIAL RECOMMENDATION - 1
 1 into society, but declines to issue a statement. See 18 U.S.C. § 3621(b). The Court notes that Mr.
 2 Dargey submitted an application in this regard to the Unit Manager of FCI Sheridan on August
 3 14, 2018. Dkt. #36-1. If Mr. Dargey does not ultimately receive a 12-month placement at a
 4 residential re-entry center, he is free to pursue appropriate BOP administrative remedies. See 28
 5 CFR § 542 et seq.
 6         For the foregoing reasons, Mr. Dargey’s motion is DENIED.
 7         DATED this 16th day of November, 2018.
 8
 9
10                                                         A
                                                           Robert S. Lasnik
11                                                         United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER DENYING MOTION FOR
     JUDICIAL RECOMMENDATION - 2
